DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 1 and 10 are objected to because of the following informalities:  
	Claim 1, page 36, lines 7 recites the limitation "the Internet".  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
	Claim 10, page 39, lines 3 recites the limitation "the Internet".  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.

Quayle Action
3.	Since this application is in condition for allowance except for the formal matters, prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935), the following formal matters: 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Allowable Subject Matter
4.	Claims 1-10 are allowed.

5.	The following is a statement of reasons for the indication of allowable subject matter:  
Referring to claims 1 and 10, the prior art searched and of record neither anticipates nor suggests in the claimed combinations, causing the electronic device to perform: trying to acquire time information necessary for encrypted mutual recognition communication; determining whether the time information has been successfully acquired; and not executing information transmission and reception with respect to the external mediation apparatus by the mutual recognition communication in a case where the determining does not determine that the time information has been successfully acquired, and executing the information transmission and reception with respect to the external mediation apparatus by the mutual recognition communication in a case where the determining determines that the time information has been successfully acquired.

	The closest prior art such as Anezaki et al. (US 9,563,389) and Hitaka (US 7,145,679), which is recorded in the Examiner’s Citation of Pertinent Prior Art below. However, the prior art above fails to anticipate or render the above limitations obvious.

Examiner’s Remark
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Anezaki et al. (US 9,563,389) discloses the method comprising: an analyzing step of analyzing job data transmitted from the server apparatus and acquiring content 
	Hitaka (US 7,145,679) discloses a print processing apparatus capable of communicating with a print management apparatus via a network, the program comprising: a document forming step of forming a document by using an application program; an inquiring step of inquiring from said print management apparatus whether a printer information description file stored in the print management apparatus is updated.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN H NGUYEN whose telephone number is (571)270-1229. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN H NGUYEN/Primary Examiner, Art Unit 2675